Citation Nr: 1739232	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  17-02 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or on account of housebound status.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1945 to May 1946 and in the Army from January 1951 to September 1952.  He subsequently served in, and retired from, the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's disabilities do not include anatomical loss of any feet or hands or blindness in both eyes.

2.  The Veteran is not shown to have been rendered bedridden, permanently housebound, in a nursing home, or helpless as the result of his disabilities; he is not shown to be precluded from caring for his daily personal needs such as dressing, toileting and feeding himself or otherwise protecting himself from the hazards and dangers incident due to his daily environment without the regular assistance of another person. 


CONCLUSION OF LAW

The criteria for SMC by reason of being in need of the regular aid and attendance of another have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly compensation is warranted when the Veteran is in need of aid and attendance.  The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  A person will be considered in need of regular aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or, (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person as determined under criteria enumerated in 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the veteran was in need of regular aid and attendance of another person: (1) inability of a veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of a veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions enumerated in 38 C.F.R. 
 § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran was unable to perform should be considered in connection with his former condition as a whole.  It is only necessary that the evidence establish that the veteran was so helpless as to need regular aid and attendance, not that there was a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

An individual who is bedridden shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).  A person will be considered to be permanently housebound when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises by reason of a disability or disabilities reasonably certain to remain throughout his lifetime.  38 C.F.R. § 3.351(d). 

The Veteran is service-connected for the following disabilities: degenerative disc disease and spondylosis of the lumbar spine (rated as 40 percent disabling); bilateral hearing loss (rated as 20 percent disabling); and tinnitus (rated as 10 percent disabling).  He also has several nonservice-connected disabilities including:  multiple joint arthritis; hypertension coronary artery disease, and gastroesophageal reflux disease.    

In July 2016 an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance was conducted by the Veteran's private physician.  The examiner noted the Veteran was 88 years old at the time with good nutrition, but unstable gait.  The disabilities restricting his functioning were arthritis of the knees, and back and congestive heart failure.  At that time, he was unable to prepare his own meals but was otherwise able to independently perform his activities of daily living.  The examination report specifically indicated that the Veteran was able to feed himself and that he was not legally blind, in need of assistance in bathing and tending to other hygiene needs, or in need of nursing home care.  He was in need of mediation management; while this examination report does not further specify, other medical records show prescribed medication to treat primarily nonservice-connected disorders.  The Veteran was able to leave his home and walk approximately one block with the use of a cane.  The examiner indicated that the Veteran's nonservice-connected knee arthritis was the primary limitation on how far he could ambulate and the he used a cane because of occasional dizziness and poor balance issues.  

In his notice of disagreement and substantive appeal, the Veteran asserted that he warranted SMC for aid and attendance because he lived in an assisted living facility and because of his variety of service-connected and nonservice-connected disabilities.  

Unfortunately, the Board finds that the evidence of record does not support that the Veteran is housebound or requires the regular aid and attendance of another person. The evidence of record indicates that he needs someone to cook for him.  However, he does not have an inability to feed himself, dress or undress himself without assistance, keep himself clean and presentable, or an inability to attend to the wants of nature without assistance.  The aid and attendance examination report submitted by the private physician indicates that he is able to leave his home whenever he chooses.  Regular care or assistance is not necessary to keep the Veteran safe, and he is not confined to his bed or home.  The preponderance of the evidence is against the claim for special monthly compensation based on the need for regular aid and attendance or being housebound; the benefit-of-the-doubt rule does not apply and special monthly compensation is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to SMC based on the need for the regular aid and attendance of another person or on account of housebound status is denied.  



____________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


